[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-15121         ELEVENTH CIRCUIT
                                                        MAY 16, 2011
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                  D.C. Docket No. 2:07-cv-00824-WKW-WC

DENORRIS WILLIAMS,

                                                        Plaintiff-Appellant,

                                     versus

ALABAMA DEPARTMENT OF CORRECTIONS,
RICHARD F. ALLEN, Individually and in his official capacity,

                                                        Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________
                                (May 16, 2011)

Before WILSON, COX, and BLACK, Circuit Judges.

PER CURIAM:

      Plaintiff DeNorris Williams is a former inmate of the Alabama Department of

Corrections (“the Department”).    For seven months of his confinement, from
November 2006 through May 2008, he earned wages working for private employers

through the Department’s voluntary work-release program. Like all work-release

inmates, Williams did not retain all of his earnings. Pursuant to state statute, the

Department deducted forty percent of Williams’s earnings as costs incident to his

confinement. See Ala. Code § 14-8-6. And, the Department charged him an

additional $5.00 fee for transportation to and from the job site. See ADOC Admin.

Reg. No. 410 (Dkt. 47-1).

      Williams filed a 42 U.S.C. § 1983 lawsuit as a putative class action against the

Department and Commissioner Richard Allen in his individual and official capacity.

Williams alleges that he and other work-release inmates have a constitutionally

protected property interest in the funds deducted from their earnings for

transportation fees and that the assessment of transportation fees is a taking without

just compensation, in violation of the Fifth Amendment to the United States

Constitution. Williams also brings several state law claims.

      The district court granted summary judgment in favor of the Department and

Allen. The district court determined that: (1) the Department and Allen (in his

official capacity) are entitled to Eleventh Amendment immunity for the Fifth

Amendment takings claim; (2) Allen (in his individual capacity) is entitled to

qualified immunity for the takings claim because it was not clearly established in

                                          2
2006 and 2007 that deducting transportation fees in addition to Ala. Code § 14-8-6’s

forty-percent withholding was a Fifth Amendment taking; and (3) Williams’s claims

for injunctive relief are moot because he is no longer incarcerated and thus no longer

participates in the work-release program. After dismissing the Fifth Amendment

takings claim, the district court declined to exercise supplemental jurisdiction over

the remaining state law claims.

       Williams presents the following arguments on appeal: (1) the Eleventh

Amendment does not bar his claim against the Department and Allen in his official

capacity because the Alabama state courts have not provided a suitable remedy for

the takings claim in this case; and (2) Commissioner Allen (in his individual

capacity) is not entitled to qualified immunity as to the takings claim because he was

not acting in his discretionary authority when he implemented regulations governing

the deductions from the earnings of inmates who participate in the Department work-

release program. And, even if he was acting in his discretionary authority, Allen is

not entitled to qualified immunity because it was clearly established in 2006 and 2007

that Ala. Code § 14-8-6 placed an absolute limit on the percentage amount the

Department could withhold from a work-release inmate’s earnings.1



       1
         Williams acknowledges that his claims for injunctive relief are now moot; he does not
challenge on appeal the dismissal without prejudice.

                                              3
      Williams did not make the first argument regarding the Eleventh Amendment

to the district court. We generally do not consider arguments raised for the first time

on appeal, and we decline to do so here. See Peek-A-Boo Lounge of Bradenton, Inc.

v. Manatee Cnty., Fla., 630 F.3d 1346, 1358 (11th Cir. 2011) (citation omitted).

Williams’s second argument lacks merit for the reasons stated in the district court’s

well-reasoned opinion. (Dkt. 58.)

      AFFIRMED.




                                          4